OPINION
DALLY, Commissioner.
The conviction is for robbery by assault; the punishment, fifteen years imprisonment.
On the trial of the case the appellant was represented by retained counsel of his choice. He entered a plea of not guilty before a jury. The jury assessed appellant’s punishment after finding him guilty.
After conviction, the appellant made affidavit that he was too poor to employ counsel. Counsel was appointed to represent him on appeal. The record contains a transcription of the testimony. The brief of appointed counsel on appeal was filed in the trial court and has been transmitted to this court with the record. The brief filed by appellant’s appointed counsel asserts a familiarity with the record and the law and reaches the conclusion that the appeal is frivolous. However, the record does not reflect that a copy of the brief was served upon the appellant as is required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969); Holder v. State, 469 S.W.2d 184 (Tex.Cr.App.1971); Barber v. State, 471 S.W.2d 814 (Tex.Cr.App.1971). This appeal will be abated until the record shows that there has been a compliance with the above cited authorities.
For the reasons stated, the appeal is abated.
Opinion approved by the Court.
MORRISON, J., not participating.